Case 3:19-cv-00406-HTW-LRA Document1 Filed 06/12/19 Page 1 of 4

FORM TO BE USED BY PRISONERS IN FILING A COMPLAINT UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI E

 

 

 

 

 

 

 

 

 

 

 

COMPLAINT
Smith Dt NSTON pepury|
(Last Name) (Identification Number)
Joey
(First Name) (Middle Name)
(Institution) .
3507 A dgeorest De Sun m5 57217
(Address)
(Enter above the full name of the plaintiff, prisoner and address
of plaintiff in this action)

V. CIVIL ACTION NUMBER: _4-/9¢4 Yob [tT W-LIL 4.
. - (to be completed by the Court)
Cliaton Police Dehartnent
MAdison County Jat|
WAKRA2n County Doi) 4 ML
Wado toonly Jo! Ey AL

(Enter the full name of the defendant(s) in this action)
Newer off orb
GENERAL INFORMATION

A. At the tine of the incident complained of in this complaint, were you incarcerated?
Yes ) No( )

B. Are you presently incarcerated?
Yes( ) No (

c. At the time of the incident complained of in this complaint, were you incarcerated because

you had been convicted of a crime?
Yes( ) No (.

D. Are you presently incarcerated for a parole or probation violation?
Yes( ) No 4

E, At the time of the incident complained of in this complaint, were you an inmate of the —
Mississippi Department of Corrections (MDOC)?
Yes( ) No(

FE: Are you currently an 1 e of the Mississippi Department of Corrections (MDOC)?
Yes( ) No (

Page 1 of 4
Case 3:19-cv-00406-HTW-LRA Document 1 Filed 06/12/19 Page 2 of 4

PARTIES

| (In item I below, place your name and prisoner number in the first blank and place your present
address in the second blank.)

aa .
L Name of plaintiff; JoWA/ C. Sm: } kh Prisoner Number:

Address: 4S.7 py'd Ye ae Wa Tan Mm> SIZI2.

 

 

 

(In item II below, place the full name of the defendant in the first blank, his official position in the
second blank, and his place of employment in the third blank. Use the space below item II for the
names, positions and places of employment of any additional defendants.)

Il. Defendant: (/.\y hho Lo Lcd he fartnents employed as CY Lo 7h.
. at C | inton Pes Loe pefortnont

The plaintiff is responsible for providing his/her address and in the event ofa change of address, the
new address of plaintiff as well as the name(s) and address(es) of each defendant(s). Therefore, the
plaintiff is required to complete the portion below:

 

 

 

 

 

 

PLAINTIFF:
NAME: ADDRESS: —
Sor2y_c.Smifh 25ay Rdoscut De Ha ms 574/22.
DEFENDANT(S):
NAME: ADDRESS: |
Clinton Police DoPactmmt 305 Monkey of Clioten mS 53056
AML 5 Looedy 54 |
MAM Son Conall ShaAPs Ded Top Ae Corde m> SIU
WAP County del lovo broye St yuRSbumy m> S9/LS a,
, Uv 4
Wadd County Sherdt Ue E Poacageula St dua ms Std05 -

 

Page 2 of 4
Case 3:19-cv-00406-HTW-LRA Document1 Filed 06/12/19 Page 3 of 4

OTHER LAWSUITS FILED BY PLAINTIFF

NOTICE AND WARNING
The plaintiff must fully complete the following questions. Failure to do so may result in your case being dismissed.

 

 

 

 

A. Have you ever filed any lawsuits in a court of the United States? Yes Tt No(  )

B. If your answer to A is yes, complete the following information for each and every civil action
and appeal filed by you. (if there is more than one action, complete the following
information for the additional actions on the reverse of this page or additional sheets of

paper.)

CASE NUMBER 1.
1. Parties to the action: [/n4wo7

 

2. Court (if federal court, name the district; if state court, name the county):
Saytbin bits

3. Docket Number: Nn LA

4, Name of judge to whom case was assigned:_/? Jib

5. Disposition (for example: was the case dismissed? If so, what grounds? Was it
appealed? Is it still pending?)

 

CASE NUMBER 2.
1. Parties to the action:

\ Ly
2. Court (if feder: f , are t; if state court, name the county):

3. Docket Numb

 

/

4. Name of judge wok case was assigned:

 

5. Disposition (for example: was the case dismissed? If so, what grounds? Was it
appealed? Is it still pending?)

 

Page 3 of 4
. ‘ , Case 3:19-cv-00406-HTW-LRA Document1 Filed 06/12/19 Page 4 of 4

STATEMENT OF CLAIM

TH. State here as briefly as possible the facts of your case. Describe how each defendant is
involved. Also, include the names of other persons involved, dates and places. Do not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of different
. claims, number and set forth each claim in a separate paragraph. (Use as much space as you
L need; ; attach extra sheet(s) if necessary).
L Wh pote) LA The Chaba foiclé b2pactmad pa Moist M 3anoly £ WAS Died MEd.'coe/ Hieeotasaf
Shona F5 NIG: | GEM WAS Denied Any fo-elt Popar Phone? cals, WAS Not 9-VE9 MY MEd tation DT wAd fey efed
Col) fod % wh Thea “Tallin “tha Nad terns Saif floated Lo oy byob $3o-hal? Z wks Pidceel Ze, C2 fl Whore F was
jAGed Zato Kh AR wimt 19Q4S PholS Smokey Thea Later’ PSmoow % h Call Wilh'o footing PjAced’ w thou]
Me Able Y5 yser Fhoa?, Croom Mn WAS leased Mdcot ‘wa 5 Shan Late MAD forte Yo Cor
Je ayy C
nay hore TNS To Web seu! Celt Whoer L whol Abe Ze hous The Aecoss wf ofpnl
Wh> TRANSL x, warren Covet Jal And WAS PlAdd Zadde of Bronk ANE Wood (AE AERO
of shoe Zt WA Statod foc At of sha! Cnsadlly Shes where £Y $2 Loabar Zkeo

To Moe County Faull phace F wifes Yon Yo A Shiva Boom Cold Not Ali % vse
tio ft? j

7he he oan for /hossle [hol WA fore? Yo SEES on Veo Abt TAlZI0 Zz A At ovap
oon KE Ga ve pe ho Win Yo medical LOU WAt's 07 Qelhon6S Coo la ody
Plone Kad ~ WAS To 2uded Hheael Wy |

U7

RELIEF

IV. State what relief you seek from the court. Make no legal arguments. Cite no cases or

chreges statutes.
Monetay 50202 h2Ge| Kees 4 Pottive, chrson2S ComPa-df Pantanal) BOAAg LU) cu /

Taecd man t Aad Wor? te Co ov,

 

 

uw
Signed this |._ day of _Ji9h© »20_| 4

I declare (or certify, verify or state) under penalty of perjury that the foregoing is true

Signature of plaintiff

and correct.

Page 4 of 4
